IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                             No. 05-744V
                                         Filed: May 13, 2014

********************************
RICHARD CURLEY and                *
THERESA CURLEY, parents of        *
T.C., a minor,                    *
                                  *
                     Petitioners, *                              Autism; Stipulation;
              v.                  *                              Attorney Fees and Costs
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                     Respondent.  *
********************************

Robert Krakow, Esq. Law Office of Robert Krakow, P.C., New York, NY for petitioners.
Lynn Ricciardella, Esq., U.S. Department of Justice, Washington, DC for respondent.

                       DECISION ON ATTORNEY FEES AND COSTS 1

Vowell, Chief Special Master:

        In this case under the National Vaccine Injury Compensation Program, 2 I issued
a decision on October 24, 2013, that dismissed this case. On May 12, 2014, the parties
filed a stipulation for attorney fees and costs and a statement pursuant to General Order
#9 conveying that petitioners incurred no personal litigation costs. The stipulation
indicates that after informal discussions, petitioners amended their fees and costs
request to an amount that respondent does not object.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $28,885.44 3 in

1
  When this decision was originally issued, petitioners were informed that the decision would be posted in
accordance with the E-Government of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). Petitioners were also notified that they could seek
redaction pursuant to § 300aa-12(d)(4)(B); Vaccine Rule 18(b). Petitioners made a timely request for
redaction and this decision is being made public with the name of the minor child redacted to initials.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
the form of a check payable jointly to petitioners and petitioners’ counsel of
record for petitioners’ attorney fees and costs.

        The clerk of the court shall enter judgment in accordance herewith. 4


IT IS SO ORDERED.

                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2